DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest,  A method for fixing the position of a valve between native tricuspid heart valve leaflets to reduce regurgitation therethrough, including the steps of: advancing a catheter through the superior vena cava toward a native tricuspid heart valve, the catheter containing a valve in a compressed state, the valve being mounted to an elongated flexible connector that passes centrally therethrough and extends proximally from the valve and is attached to an anchor stent which is also in a compressed state within the catheter; expanding and positioning the valve between the native tricuspid heart valve leaflets, the valve having a plurality of flexible flaps that are arranged to move between an open state which permits blood flow in a downstream direction through the heart valve leaflets and a closed state which prevents blood flow in an upstream direction past the valve and heart valve leaflets; further retracting the catheter from around the anchor stent and expanding the anchor stent into contact with the superior vena cava, the connector fixing a position of the valve between the heart valve leaflets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080.  The examiner can normally be reached on 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON-DENNIS N STEWART/               Examiner, Art Unit 3774